FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                 February 16, 2010
                   UNITED STATES COURT OF APPEALS
                                                Elisabeth A. Shumaker
                                                                    Clerk of Court
                                TENTH CIRCUIT



 JERRY L. MASKE,

              Petitioner-Appellant,                       No. 09-1538
 v.                                                      (D. of Colo.)
 MARY CHAPPELL,                                  (D.C. No. 09-cv-2754-ZLW)

              Respondent-Appellee.


           ORDER DENYING CERTIFICATE OF APPEALABILITY *


Before HARTZ, ANDERSON, and TYMKOVICH, Circuit Judges. **


      This appeal arises out of multiple case filings in district court for a Writ of

Habeas Corpus under 28 U.S.C. § 2254. Petitioner Jerry Maske is a frequent filer

in district court and is subject to filing restrictions. Because Maske failed to

follow filing requirements, the district court dismissed the case without prejudice.

      Maske now requests a certificate of appealability (COA) to pursue an

appeal. See 28 U.S.C. § 2253(c)(1)(A) (requiring a COA to appeal a denial of a


      *
         This order is not binding precedent except under the doctrines of law of
the case, res judicata and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.
habeas application). He makes the same arguments he made in Maske v. Murphy,

No. 09-1536, (10th Cir. Feb. 16, 2010). For the same reasons set forth in that

case, we DENY the application for a COA.

      Because his application for a COA is frivolous, we DENY his request to

proceed in forma pauperis.

                                      ENTERED FOR THE COURT

                                      Timothy M. Tymkovich
                                      Circuit Judge




                                        -2-